UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-6173



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEFFREY ROY CROSBY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-96-361)


Submitted:   March 24, 1998                 Decided:   April 24, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey Roy Crosby, Appellant Pro Se.      Nancy Chastain Wicker,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying Appel-

lant's motion for release of exhibits. We have reviewed the record

and the district court's opinion and find no abuse of discretion.

See Shafer v. Preston Mem'l Hosp. Corp., 107 F.3d 274, 281-82 (4th
Cir. 1997). Accordingly, we affirm the district court's order and

deny Appellant's motion to order the United States Attorney to per-

mit forensic laboratory analysis. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2